ORDER
WHEREAS, by petition for disciplinary action dated January 8, 1992, the Director of the Office of Lawyers Professional Responsibility charged respondent Walter G. Perry with professional misconduct; and
WHEREAS, after respondent interposed an answer to the petition, this court appointed a referee to hear the evidence and make a report of his findings of fact, conclusions of law and recommendation; and
WHEREAS, on May 31, 1992, the referee recommended to this court that respondent be disbarred from the practice of law; and
WHEREAS, Rule 16(e), Rules on Lawyers Professional Responsibility, provides that upon a referee’s recommendation of
disbarment, the respondent lawyer’s authority to practice law shall be suspended pending final determination of the disciplinary proceeding, unless the referee directs otherwise or this court orders otherwise.
NOW, THEREFORE, IT IS HEREBY ORDERED:
1. That, effective immediately, the respondent, Walter G. Perry, is suspended from the practice of law pending a final determination by this court of this disciplinary proceeding against him.
2. That, within 10 days of the date of this order, the respondent shall notify each of his clients of his inability to continue representation of the client and otherwise shall comply fully with the provisions of Rule 26, Rules on Lawyers Professional Responsibility.